The members of the delegation of Bangladesh bring you the warm greetings of the Government and the people of Bangladesh. The Bangladesh delegation also welcomes the admission of Vanuatu and Belize as new Members of the United Nations, thus adding to the strength of the United Nations and of the free world.
146.	Mr. President, on behalf of the delegation of Bangladesh and also on my own behalf, I extend to you our wannest congratulations on your assumption of the high office of President of the Assembly. We fervently hope that your outstanding personal qualities and wide ranging experience will be of immense benefit to the Assembly in its deliberations.
147.	To our esteemed friends who reposed their confidence in Bangladesh by voting for the Bangladesh candidate, we express our gratitude. However, we assure the new President of our full cooperation and support.
148.	I should also like to convey our deep appreciation to Mr. von Wechmar for his valuable contributions as
President of the thirty-fifth session of the General Assembly.
149.	I also wish to record our sincere appreciation to the SecretaryGeneral for his dedicated and untiring efforts in upholding the objectives and principles of the Charter of the United Nations and for the courage and perseverance with which he continued to work towards our shared goal of international peace and security.
150.	This is the fifth occasion on which I have had the honor of addressing the Assembly as the leader of the Bangladesh delegation. But on this occasion I am performing my duty under the shadow of the tragic death of President Ziaur Rahman. I take this opportunity of expressing our gratitude to our friends who shared with us our grief and sorrow.
151.	World leaders paid many rich and well-deserved tributes to him, but the richest tribute came from his own people, to whose wellbeing the late President had dedicated himself. During this national calamity, the people of Bangladesh showed a rare sense of unity and determination in upholding the democratic principles and values in which the late President had an abiding faith and in carrying forward his unfinished task of raising the quality of life of the people of Bangladesh and serving the cause of international peace and security.
152.	The representatives who had the opportunity of listening to his statement to the General Assembly at the eleventh special session in September 1980 [3rd meeting], will recall his objective and analytical exposition of the problems that bedevil the contemporary world. That statement was widely acclaimed for the courage, vision and statesmanship it reflected in underlining the interdependence of nations and the interrelatedness of their interests. In stressing the indivisibility of political and economic security, he made a stirring call for concerted action and united efforts on the part of all nations, North and South and East and West, members of the Organization of Petroleum Exporting Countries [OPEC] and nonmembers of OPEC alike.
153.	The purport of the message of our late President found reaffirmation in many of the illuminating statements by my colleagues who have preceded me during the current session of the General Assembly. As I listened to those admirable, comprehensive and insightful analyses of the dynamics of our changing world, I felt heartened to see an emerging consensus among the nations of the world, cutting across geographical, racial and ideological boundaries.
154.	Instead of being repetitive, I shall try briefly to highlight some of the major elements of that consensus which reflect the realities of the contemporary world and are of crucial importance to its future.
155.	Speaker after speaker has rightly stressed that the United Nations can be only as strong and effective as its sovereign Member States would like it to be, that, despite the many constraints inherent in the present structure of the world political and economic order, its role in reducing tension and containing armed conflicts has been commendable and that without the United Nations our world, divided and polarized as it is, would have been much worse, and not better. Bangladesh fully endorses that view.
156.	Bangladesh also shares the concern and anguish expressed over the deteriorating world political and economic situation. But, this is essentially the outcome of the lack of political will to respect the principles of the Charter, to which all Member States are solemnly committed For example, peace can be restored in the Middle East through implementation of the United Nations decisions requiring Israel to withdraw from all illegally occupied Arab territories and restoring to the Palestinians their inalienable national rights, including their right to a State of their own. In a similar manner, peace can be secured in Afghanistan and Kampuchea by the withdrawal of all foreign troops from those countries, leaving their peoples free to determine their own destiny without external intervention in any form.
157.	Bangladesh also endorses the view that the framework for a just and peaceful solution of the problem of Namibia and for ending racism and apartheid in southern Africa is contained in the relevant resolutions of the United Nations. In like manner, Bangladesh believes that a just and honorable settlement of the Cyprus problem to the mutual satisfaction of both the communities involved can be found through talks between the leaders of the two communities initiated by the SecretaryGeneral of the United Nations.
158.	The views expressed on the role of the nonaligned movement as a positive force in promoting international peace by checking greatPower rivalry and safeguarding the sovereign equality and territorial integrity of nations showed a striking unanimity. Bangladesh firmly believes in strict adherence to the principles of nonalignment, which form the cornerstone of our foreign policy.
159.	Bangladesh also subscribes to the view that peace and stability in various regions contribute to world peace and are an essential precondition for development. It has therefore been the consistent endeavor of Bangladesh to maintain and promote friendly relations with our neighbors. As a logical corollary to that foreign policy objective, Bangladesh is vigorously pursuing in cooperation with other countries in the SouthAsian region the proposal mooted by its late President for a SouthAsian forum for regional cooperation.
160.	Bangladesh fully agrees that the world economic scene is indeed most disquieting, with the poor countries engaged in a grim struggle against hunger, disease and mass unemployment and the rich industrialized countries also battling, against inflation, recession and unemployment. Such political and economic problems are compounded by a decline in human and moral values.
161.	Those problems are, however not to be viewed as isolated phenomena. They fall into a pattern as interlinked parts of a larger and wider crisis, with its causes roofed in the present world order embracing the whole gamut of our inherited concepts, attitudes, values and institutions. The present world order tends to divide and polarize nations and breeds fear, distrust and power rivalry. It is a world that is in great disarray. The newly emergent nations find their position highly vulnerable, with declining respect for the rule of law and increasing use of armed might. Peace hangs tenuously on the so-called balance of power.
162.	The concept of balance of power has, however, proved to be an anachronism. An inevitable byproduct of that concept is the alarming escalation of the arms race. The annual expenditure of over $500 billion is more than 10 times the amount that is now available as assistance to the developing countries. With an existing stockpile of deadly weapons capable of destroying our planet many times over, such a staggering expenditure on arms is totally irrational. The reality is that it has diminished, rather than increased, the sense of security of the great Powers and has bred more distrust and more fear. Such wasteful use of an enormous volume of the world's precious resources is also clearly immoral, when millions die of starvation and many more millions are struggling for their very survival. It has also unleashed a whole chain of frightening reactions: inflation, recession, unemployment and social and moral decline, posing a serious threat to the delicate balance of the life supporting system on our planet, the Earth.
163.	It is more evident than ever before that the problems facing the contemporary world cannot be solved if we remain captives of concepts, attitudes and institutions of a bygone era. Nor can we expect them to be solved in isolation or through confrontation. Happily, there are clear signs of a new awakening of the world community to the need to adjust itself to the new realities. One of those new realities is the emergence of the new independent sovereign States and their aspiration to make their independence meaningful through' rapid economic and social development.
164.	Another reality is that we are members of an interdependent international community transformed by advances in science and technology and that we need a concept of peace based on mutual trust, harmony and cooperation. We have the needed resources and technology to ensure a good life for all the members of the family of mankind.
165.	It is also a reality that an enormous productivity potential still remains undeveloped. The paramount need of the hour is for a clearer perception of mutual needs and a more rational application and management of the world's resources in developing the productivity potential on a global basis, thus generating more productivity, more employment more income and wider markets, witH more goods and services to be shared by ail nations.
166.	The world order, which allows the world to be perpetually divided into segments of rich and poor, with 800 million of its population in constant fear of starvation, is clearly irrational and preposterous. Through a global approach based on mutuality of interests and cooperative efforts, the world can be rid of the scourges of hunger, disease and illiteracy that plague two thirds of its population and of the inflation, recession and unemployment that bedevil the remaining third.
167.	We firmly believe that political and economic security for the entire family of mankind is a goal that can be achieved through a concrete action program, as follows:
168.	First, all States Members of the United Nations, including the great Powers, must honor their commitment to the principles of the Charter of the United Nations.
169.	Second, they must observe the rule of law in international relations, respect the sovereign equality and territorial integrity of all nations and renounce the use of force in the settlement of disputes.
170.	Third, they must implement their commitment to the goal of disarmament, with the great Powers themselves setting an example in checking nuclear proliferation and the production of new nuclear weapons and in gradually reducing the existing stock of such weapons.
171.	Fourth, the nonaligned countries must strictly adhere to the principles of nonalignment and reactivate the movement as a moral force in resisting all forms of expansionism, colonialism, hegemonism and racism.
172.	Fifth, the principles of creating zones of peace, for example in the Indian Ocean, South Asia, SouthEast Asia, the Pacific and Africa, must be followed.
173.	Sixth, the International Development Strategy must be implemented through a more rational use and distribution of world resources and technology for full exploitation of the productivity potential on a global basis.
174.	Seventh, a food security system must be developed in order to ensure a supply of food from food-surplus regions to food-deficit regions and to ensure the flow of adequate inputs to countries with potential for rapid agricultural development.
175.	Eighth, immediate and appropriate steps must be taken for the implementation of the Substantial New Program of Action for the 1980s for the Least Developed Countries, adopted at the United Nations Conference on the Least Developed Countries, held at Paris in September 1981.
176.	Ninth, within the framework of economic cooperation among developing countries, surplus funds of OPEC should increasingly be invested in other developing countries, with priority assigned to the special needs of the least developed ones. In like manner, the more developed among the developing countries should also assist the development efforts of the less developed ones.
177.	Tenth, in view of the energy crisis, an international consortium should be formed with assistance from both the industrial and the OPEC countries for exploration and development of energy in the developing countries.
178.	Eleventh, recognizing the importance of the seabed resources of the developing countries, the development and codification of an international law governing the ocean regime should be expedited, in order to ensure a just and equitable sharing of those resources, including the sharing of international river waters.
179.	Lastly, the democratic principle of equal and full participation of all countries in the formulation and implementation of decisions in all international forums should be followed.
180.	On behalf of the delegation of Bangladesh I should like to conclude by a reaffirmation of our faith in the vision of a new future for the family of mankind, the vision which inspired the founding fathers of this body. In that vision is reflected the most important heritage of mankind, namely, man's undying spirit, which has blazed its trail through the ages, surmounting obstacles in the search for peace, freedom, justice, equality and human dignity, and opening up new frontiers of progress. We fervently hope that that spirit will inspire and unite the nations of the world in their efforts to move forward towards their common goal of a better future for all mankind.
